Opinion by
Cline, J.
It was stipulated that the boxes in question are in chief value of brass, not plated with platinum, gold, or silver, or colored with gold lacquer. In the absence of evidence tending to show that the articles are household utensils or hollow ware the claim under paragraph 339 was overruled. The record showing that the boxes are in chief value of base metal they were held dutiable at 45 percent under paragraph 397. Morse v. United States (13 Ct. Cust. Appls. 553, T. D. 41432) and United States v. Halle (20 C. C. P. A. 281, T. D. 46077) cited.